DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are pending in the present application. Claim 1 has been previously canceled. Claims 9-13 are withdrawn. Applicant’s election without traverse of claims 2-8 and 14-17, directed to a filter system in the reply filed on 10/19/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 8 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
 inner is repeated twice on page 5, paragraph 3.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims  2-8 are objected to because of the following informalities:  
In claim 2-8, line 1, “Filter” should read “Filter system”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 14, 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Dale (CN 103813843 A).
Regarding claim 14, Broens discloses a filter system (See Figure 2) wherein said filter system includes a filter housing (See Figure 2, Item 3) having a fluid input port (See Figure 2, item 6) and a fluid output port (See Figure 2, Item 10) said filter housing (See Figure 2, Item 3) also including an entryway for placing and removing a filter cartridge in said filter housing (See Figure 2, Item 3); said filter cartridge (See Figure 2, Item 1) comprising: a) a removable cartridge housing with at least one wall being permeable to said fluid (See Figure 2, Item 2; page 8, line 5-11);  at least one first filter membrane constituting at least a portion of said at least one wall of said cartridge housing (See Figure 2, Item 2; page 8, line 5-11); a 
Regarding claim 2, Broens discloses a filter according to claim 14, except wherein said moveable inner filter is configured to move within said filter cartridge, in a manner chosen from a group consisting of free movement, restricted movement, linear movement, and rotational movement. Dale discloses wherein said moveable inner filter is configured to move within said filter cartridge, in a manner chosen from a group consisting of free movement, restricted movement, linear movement, and rotational movement. (See Dale, Figure 6, Item 25 and 26 and 27, [0025], rotate). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Dale to provide rotational movement in inner filter.(See Dale, Figure 6, Item 25 and 26 and 27, [0025], rotate). 
Regarding claim 3, Broens discloses a filter according to claim 2 and 14, wherein said fluid is selected from a group consisting of water, industrial oil, engine oil, cooking oil, air, oxygen, nitrogen, and nitrous oxide. (See page 5, line 13, water)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Braun (EP 0582286 A1) in view of Simm (US4069026 A).
Regarding claim 4, Braun and Simm discloses a filter according to claim 14, wherein said at least one movable inner filter is electrically charged. (See Braun, page 7, line 25).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Doucet (CA 1092517 A).
Regarding claim 5, Broens discloses a filter according to claim 14 except wherein said at least one moveable inner filter is chosen from a group consisting of a graduated filter, a structurally stable filter, and bulk filter material.  Doucet discloses wherein said at least one moveable inner filter is chosen from a group consisting of a graduated filter (See Doucet, [--1--]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Doucet to add a method of filtering water in a graduated manner (See Doucet,[--1--])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Max (DE 43 05 547 A1, machine translation has been attached to this office action and is cited below).
Regarding claim 6, Broens discloses a filter according to claim 5 and 14 except wherein material is from a group consisting  wherein polyamide, polyethylene, polypropylene, polyester, polyaramid, polyacrylonitrile, PTFE, quartz fibers, glass microfibers, mineral wool, glass wool, wood, paper, cotton, wool, and linen. Max discloses said graduated filter comprises at least one filter layer, wherein said filter layer is composed of at least one material chosen from a group consisting of cotton, wool, and linen. (See Max, Figure 1, fabric, [abstract]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Max to provide a circumferential mesh as a graduated filter in which the material is specific such as cotton, wool, and linen (See Max, Figure 1, fabric, [abstract]).  
Claim 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Rice (US 2004/245166 A1).
Regarding claim 7, Broens discloses a filter according to claim 5, 6 , and 14 except wherein said at least one moveable inner filter is comprised of said filter material arranged in a shape selected from a group consisting of bands, ribbons, tapes, floccules, strings, sheets, crumpled sheets, and disks. Rice 
Regarding claim 8, Broens discloses a filter according to claim 5, 6, 7, and 14 except wherein said at least one moveable inner filter is comprised of said filter material with an edge where the edge was a shape selected from a group consisting of zig zag shape, wavy shape, fringes, slots, gaps, and indentations.  Rice discloses wherein said at least one moveable inner filter is comprised of said filter material with an edge where the edge was a shape selected from a group consisting of zig zag shape, (See Rice, Figure 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Rice by providing substantial surface area to the wavy shaped ribbon. (See Rice, [0001]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Gusmini (EP 2767321 B1).
Regarding claim 15, Broens and Gusmini discloses a filter system (See Broens, Figure 2) according to claim 14, except wherein said movable inner filter is arranged to move against said first filter membrane, thereby transferring microfibers from said first filter membrane to said movable inner filter. Han discloses wherein said movable inner filter is arranged to move against said first filter membrane, thereby transferring microfibers from said first filter membrane to said movable inner filter (See Gusmini, background in invention, [0007]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Gusmini to provide a removable filter that will brush against the walls of the cartridge and diverts to the inner part of the cartridge itself. (See Gusmini, background in invention, [0007])
Claim(s) 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broens (WO 03/041847 A1) in view of Barrado (RU 2586 044 C2).

Regarding claim 17, Broens discloses the filter system of claim 14, 15, 16, except wherein said textile processing device comprises a clothes washer and said fluid comprises water. Barrado discloses wherein said textile processing device comprises a clothes washer and said fluid comprises water (See Barrado, state of the art, [0001, 0002, and 0003]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Broens to incorporate the teachings of Barrado to provide a textile processing device comprises a clothes washer and said fluid comprises water. (See Barrado, state of the art, [abstract, 0001, 0002, and 0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to MOHAMED ABDO MANA ALQADHI whose telephone number is (571)272‐1167. The examiner can normally be reached on Monday ‐ Friday: 8:30am ‐ 5:30pm. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270‐3240. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-myuspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 

/MOHAMED ABDO MANA ALQADHI/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779